DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Applicant’s Amendment filed on 05/21/2021. Claims 28-29 have been amended. Claims 30, 39 and 41have been canceled and claims 1-27 previously canceled.

Response to Arguments
Applicant’s arguments filed on May 21st, 2021 with respect to claims 28 and 29 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 28, 29, 31-38, 40, 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Oksman (US Pub. No.: 2008/031313 A1) in view of Starr et al. (US Patent No.: 9,356,654 B2). 
Regarding claim 28, Oksman discloses a device (i.e. the second modem 104) to mitigate crosstalk noise on a signal to be transmitted over a transmission line of a network [Fig. 1 and Fig. 4, Paragraph’s 0029 and 0031], the device (i.e. the second modem 104) comprising: a transceiver [i.e. Fig, 1, transceiver 108] configured to receive a reference noise signal that is an estimation of noise on the transmission line (FIG. 4 illustrates one embodiment 400 in which a virtual noise signal may be utilized to improve the performance stability of a DSL system. As shown, in step 402, a first modem 102 transmits a signal with a predetermined power spectral density (PSD) on the line 106 over a number of channels. In step 404, noise 406 on the line may affect the transmitted signal 408 to produce an altered signal 410. In step 412, the second modem 104 receives the altered signal 410, which may also be referred to as a received signal. In step 414, the second modem can calculate a virtual noise signal based on a network operator's prediction of possible noise variations, the modem's analysis of the accumulated history of wherein the transceiver is configured to determine a bit loading value of the signal that mitigates the crosstalk noise based on the reference noise signal (In step 418, the second modem 104 communicates the bit loading parameters to the first modem 102. In typical embodiments, steps (402, 404, 412, 414, 416, and 418) are carried out during initialization, after which the modems 102 and 104 exchange steady state data (420) by utilizing the set bit loading parameters. These steps are now discussed in more detail below [Para. 0029, see also Para. 31-33]), and wherein the transceiver is configured to receive [Para. 0029, see also Para. 0024].
Although Oksman discloses everything as applied above, Oksman does not explicitly discloses represents non-stationary noise arising from power transitions caused by a transition from a low power mode to a normal power mode in another transmission line. However, these concepts are well known in the art as taught by Starr. 
In the same field of endeavor, Starr discloses represents non-stationary noise arising from power transitions caused by a transition from a low power mode to a normal power mode in another transmission line (Crosstalk is the resulting signal coupled to other lines in the cable, which will correspondingly fluctuate with the transitions between the L0 mode and the L2 mode. Receivers on the other DSL lines in a cable can see crosstalk as noise. Fluctuating crosstalk, which is known as non-stationary crosstalk, can be more disruptive to the decoding of the signal by the  difficult for a receiver to adapt to the changing noise level [col. 4, lines 60-67, see also col. 9, lines 33-43]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Starr method into Oksman invention. One of ordinary skill in the art would have been motivated to reduce effects of the fluctuating crosstalk being experienced by the plurality of lines [Starr, col. 2, lines 55-56].

Regarding claim 29, it is substantially the same as claim 28, since claim 29 is also in apparatus claim format. Because the same reasoning applies, claim 29 is rejected under the same reasoning as claim 28, where Oksaman further discloses a transceiver [i.e. Fig, 1, transceiver 108] configured to receive a reference noise signal at initialization of the transceiver, wherein the reference noise signal is an estimation of noise on the transmission line (Virtual noise is used in conjunction with real noise that is received from the line to calculate the bit loading for each specific channel. If a modem measures a very low level of real noise during initialization, the modem can select a proper level for the virtual noise such that the modem will not assign too many bits for any channel and will not assign a too low value of the transmit power for any channel. If the modem knows probable ways in which the real noise on the line will vary, the modem can usually select the value of virtual noise so that the modem will experience small variations in error performance even if the real noise that the modem experiences has wide variations. Thus, virtual noise stabilizes performance of the modem. FIG. 4 illustrates one embodiment 400 wherein the transceiver is configured to receive an update of the reference noise signal at showtime after initialization (In step 418, the second modem 104 communicates the bit loading parameters to the first modem 102. In typical embodiments, steps (402,404, 412, 414, 416, and 418) are carried out during initialization, after which the modems 102 and 104 exchange steady state data (420) by utilizing the set bit loading parameters. These steps are now discussed in more detail below [Para. 0029, see also Para. 0005]), wherein the transceiver is configured to determine the bit loading value of the signal based on the update of the reference noise signal (In step 418, the second modem 104 communicates the bit loading parameters to the first modem 102. In typical embodiments, steps (402, 404, 412, 414, 416, and 418) are carried out during initialization, after which the modems 102 and 104 exchange steady state data (420) by utilizing the set bit loading parameters. 

Regarding claim 31, Oksman/Starr discloses everything as discuss above, Oksman further discloses wherein the transceiver is configured to receive the update of the reference noise signal that represents an actual noise at the transceiver [Paragraph’s 0032-0033, and 0036].

Regarding claim 32, Oksman/Starr discloses everything as discuss above, Oksman further discloses wherein the transceiver is configured to receive the update of the reference noise signal that represents the actual noise caused by crosstalk from cables situated adjacent each other [Paragraph’s 0032-0033, and 0036].

Regarding claim 33, Oksman/Starr discloses everything as discuss above, Oksman further discloses wherein the transceiver is configured-3- to receive the reference noise signal that represents a reference noise pattern of the actual noise at the transceiver [Paragraph’s 0032-0036].

Regarding claim 34, Oksman/Starr discloses everything as discuss above, Oksman further discloses wherein the transceiver is configured to receive the reference noise signal from measured noise values of the reference noise pattern [Paragraph’s 0032-0036].  

Regarding claim 35, Oksman/Starr discloses everything as discuss above, Oksman further discloses wherein the transceiver receives the reference noise signal at initialization of the transceiver [Paragraph 0029]. 

Regarding claim 36, Oksman/Starr discloses everything as discuss above, Oksman further discloses wherein the transceiver is configured to receive the reference noise signal that corresponds to a signal-to-noise-ratio margin used by the transceiver [Paragraph’s 0032-0036].   

Regarding claim 37, Oksman/Starr discloses everything as discuss above, Oksman further discloses wherein the transceiver is configured to generate the bit loading value based on the reference noise signal for a plurality of a modes of communication [Para. 0028 and Para. 0047, Le. plurality of a modes of communication is implicit feature of DSL communication standard, i.e. ITU-T 993.2].

Regarding claim 38, Oksman/Starr discloses everything as discuss above, Oksman further discloses wherein the transceiver is configured to switch between the modes of communication, wherein at least one of the modes of communication is a power saving mode (FIG. 1 illustrates a multi carrier DSL communication system 100 in Which one or more aspects of the invention may be 

Regarding claim 40, Oksman/Starr discloses everything as discuss above, Oksman further discloses wherein the transceiver is configured to receive the reference noise signal in the form of power spectral density signals sampled at breakpoints of a frequency band of the estimation of noise on the transmission line [Paragraph’s 0029-0032].    

Regarding claim 42, Oksman/Starr discloses everything as discuss above, Oksman further discloses wherein the transceiver is configured to transmit the signal over the network in accordance with a DSL protocol [Paragraph’s 0024 and 0030]. 

Regarding claim 43, Oksman/Starr discloses everything as discuss above, Oksman further discloses wherein the device transmits the signal over the network in accordance with a G.fast protocol [Paragraph’s 0024 and 0030]. 

Regarding claim 44, Oksman/Starr discloses everything as discuss above, Oksman further discloses wherein the transceiver is part of a-4- Customer Premises Equipment device [Paragraph 0023, Fig, 1, Subscriber 104, and Transceiver 110].

Regarding claim 45, Oksman/Starr discloses everything as discuss above, Oksman further discloses wherein the reference noise signal represents a virtual noise [Paragraph’s 0032-0036].     

Regarding claim 46, Oksman/Starr discloses everything as discuss above, Oksman further discloses wherein the transceiver is configured to generate transmission parameters of the signal to be transmitted over the transmission line [Paragraph 0023 and Paragraph 0047; Fig. 6].

Regarding claim 47, Oksman/Starr discloses everything as discuss above, Oksman further discloses wherein the transceiver includes a receiver that receives the reference noise signal (the second modem 104 (specifically, a transceiver 110 thereof) may be referred to as a "receiver" for purposes of describing the various aspects of the invention, with the second (receiver) modem 104 also monitoring and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

	
/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465